        Case 4:12-cr-00088-BMM Document 66 Filed 06/16/20 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                 CR-12-88-GF-BMM
                Plaintiff,
      vs.

DELWAYNE DENNY,                                         ORDER

                Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on June 1, 2020. (Doc. 65.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,

however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).
        Case 4:12-cr-00088-BMM Document 66 Filed 06/16/20 Page 2 of 4



      Judge Johnston conducted a revocation hearing on May 28, 2020. (Doc. 64.)

The United States accused Denny of violating his conditions of supervised release

1) by failing to notify his probation officer of a change in residence; 2) by failing

to report for substance abuse testing; 3) by using methamphetamine; 4) by failing

to report for substance abuse treatment; 5) by committing another crime; and 6) by

consuming alcohol. (Doc. 60). At the revocation hearing, Denny admitted that he

had violated the condition of his supervised release: 1) by failing to notify his

probation officer of a change in residence; 2) by failing to report for substance

abuse testing; 3) by using methamphetamine; 4) by failing to report for substance

abuse treatment; and 5) by committing another crime. The Court dismissed alleged

violation 10 on the government’s motion. (Doc. 64.) The violations that were

admitted and proved are serious and warrant revocation of Denny's supervised

release. Judge Johnston found that Denny’s violations warranted revocation, and

recommended that Denny receive a custodial sentence of 6 months, with 109

months of supervised release to follow. (Doc. 65.) Denny was advised of the 14

day objection period and his right to allocute before the undersigned.

      The violations prove serious and warrant revocation of Denny’s supervised

release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.
        Case 4:12-cr-00088-BMM Document 66 Filed 06/16/20 Page 3 of 4



      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 65) are ADOPTED IN FULL.

       IT IS FURTHER ORDERED that Defendant Delwayne Denny be

incarcerated for 6 months, with 109 months supervised release to follow.

      DATED this 16th day of June, 2020.
Case 4:12-cr-00088-BMM Document 66 Filed 06/16/20 Page 4 of 4
